FILED
                           NOT FOR PUBLICATION                                 JAN 22 2015

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 14-50039

              Plaintiff - Appellee,              D.C. No. 8:08-cr-00180-DOC-1

  v.
                                                 MEMORANDUM*
MOSES ONCIU,

              Defendant - Appellant.


                   Appeal from the United States District Court
                      for the Central District of California
                    David O. Carter, District Judge, Presiding

                            Submitted January 5, 2015**
                               Pasadena, California

Before: KOZINSKI, W. FLETCHER, and OWENS, Circuit Judges.

       Moses Onciu appeals his convictions for conspiracy to commit wire fraud,

substantive wire fraud, and aiding and abetting in connection with fraudulent




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
high-yield investment schemes. Having jurisdiction under 28 U.S.C. § 1291, we

reject his arguments and affirm.

      Onciu challenges the sufficiency of the evidence introduced at trial to

support his convictions. He contends the district court should have granted his

motion under Fed. R. Crim. P. 29. We review claims of insufficient evidence de

novo. United States v. Shipsey, 363 F.3d 962, 971 n.8 (9th Cir. 2004). We review

a denial of a motion for a judgment of acquittal under the same standard as a

challenge to the sufficiency of the evidence. United States v. Tucker, 133 F.3d

1208, 1214 (9th Cir. 1998). Thus, we consider whether, “viewing the evidence in

the light most favorable to the prosecution, any rational trier of fact could have

found the essential elements of the crime beyond a reasonable doubt.” Id. (citation

omitted). Reviewing the evidence presented at trial, we hold that the evidence is

sufficient to sustain Onciu’s convictions.

      Onciu contends there was a prejudicial variance from the indictment because

the indictment alleged a single conspiracy and the evidence at trial suggested at

least two unrelated conspiracies. Onciu’s claim is without merit. While the

government introduced evidence of multiple investment schemes, all of the

investment schemes were part of the same conspiracy. See United States v.




                                             2                                  14-50039
Bibbero, 749 F.2d 581, 586-87 (9th Cir. 1984) (“A single conspiracy may involve

several subagreements or subgroups of conspirators.”).

      Onciu appeals the district court’s failure to give a multiple-conspiracies jury

instruction. Because Onciu was tried alone, he was not entitled to a multiple-

conspiracies instruction. United States v. Chen Chiang Liu, 631 F.3d 993, 1000

(9th Cir. 2011). In addition, because the evidence at trial did not show separate,

unrelated conspiracies, we affirm the district court’s refusal to give the multiple-

conspiracies instruction. See United States v. Mincoff, 574 F.3d 1186, 1196 (9th

Cir. 2009).

      Onciu also requests that, if this court remands his case, it order the district

court to develop the record for a possible ineffective assistance of counsel claim.

We do not entertain Onciu’s request as this circuit does not remand ineffective

assistance of counsel claims on direct appeal. See United States v. Johnson, 820

F.2d 1065, 1074 (9th Cir. 1987).

      AFFIRMED.




                                           3                                     14-50039